Citation Nr: 0712347	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-20 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an earlier effective date for permanent and 
total evaluations for service-connected diseases.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1968 to July 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
non-Hodgkin's lymphoma, with a 0 percent evaluation; and a 
mood disorder, secondary to the non-Hodgkin's lymphoma, with 
a 50 percent evaluation.  Both disabilities were assigned 
effective dates of July 10, 2002.  

During the course of the appeal, the RO increased the 
evaluation for non-Hodgkin's lymphoma to 100 percent, 
effective July 10, 2002.  

The veteran had a hearing before the undersigned Veterans' 
Law Judge in January 2007.  A transcript of that hearing is 
of record.


FINDINGS OF FACT

1.  The veteran separated from service on July 31, 1970.

2.  A claim of entitlement to service connection for non-
Hodgkin's lymphoma was received on July 10, 2002.

3.  A mood disorder, secondary to non-Hodgkin's lymphoma, was 
diagnosed in January 2003.


CONCLUSION OF LAW

An effective date earlier than July 10, 2002, for the grant 
of service connection for permanent and total evaluation of 
service-connected diseases (non-Hodgkin's lymphoma and a mood 
disorder, secondary to non-Hodgkin's lymphoma) is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letters from the 
RO dated in September 2002, April 2006, and January 2007.  
Those letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim, identified the veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the veteran send in evidence in his possession 
that would support his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The April 2006 and January 2007 correspondence sent to the 
veteran specifically addressed the requirements set forth in 
Dingess/Hartman.  As indicated above, there has been 
substantial compliance with all pertinent VA law and 
regulations, and to move forward with this claim would not 
cause any prejudice to the veteran.

Analysis

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release.  38 U.S.C.A. § 
5110(a) (West 2002).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for an increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (2006).

The effective date of an award of disability compensation 
established on a presumptive service connection basis, 
pursuant to 38 C.F.R. § 3.307, 3.308, or 3.309, is the date 
entitlement arose, if claim is received within 1 year after 
separation from active duty; otherwise date of receipt of 
claim, or date entitlement arose, whichever is later.  Where 
the requirements for service connection are met during 
service, the effective date will be the day following 
separation from service if there was continuous active 
service following the period of service on which the 
presumption is based and a claim is received within 1 year 
after separation from active duty.  38 C.F.R. § 3.400 
(b)(2)(ii) (2006).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (2006).

The veteran contends he is entitled to an effective date 
earlier than July 10, 2002 for the grant of service 
connection for permanent and total evaluation of his service-
connected diseases, specifically non-Hodgkin's lymphoma and a 
mood disorder, secondary to non-Hodgkin's lymphoma.  The 
Board has considered his contentions, but finds however, that 
there is no legal basis for the award of an earlier effective 
date for the permanent and total evaluations.

The veteran and his representative testified that a claim of 
entitlement to service connection for non-Hodgkin's lymphoma 
was originally submitted to VA in November 2001.  The veteran 
and his representative essentially contended that the 
veteran's initial claim submission was most likely misplaced 
by the RO surrounding the aftermath of September 11, 2001.  

The veteran's representative submitted a copy of 
correspondence dated November 26, 2001, reflecting the 
veteran's claims for service connection for non-Hodgkin's 
lymphoma and post-traumatic stress disorder (PTSD); which he 
avers was sent to VA in November 2001.  He also submitted a 
copy of a prescription note, dated November 26, 2001, in 
which the veteran's private physician indicated the veteran 
had completed radiation treatment for non-Hodgkin's lymphoma 
in early September 2001.  The representative also proffered 
two copies of correspondence from the Newark, New Jersey RO, 
informing the recipients that their original paperwork could 
not be located and resubmission of their claims was 
necessary.

Private treatment records are of record and show treatment 
for lymphoma from May 1998 to January 2003.  VA outpatient 
treatment records dated from October 2003 to December 2005 
reflect continued treatment for non-Hodgkin's lymphoma. 

The veteran underwent two VA examinations in January 2003 for 
non-Hodgkin's lymphoma and PTSD.  During the respective 
examinations, the diagnosis of non-Hodgkin's lymphoma was 
confirmed; and the veteran was diagnosed with a mood 
disorder, secondary to the non-Hodgkin's lymphoma.  

Based upon the evidence in this case, the Board finds that an 
earlier effective date for the grant of service connection 
for permanent and total evaluation of service-connected 
diseases is not warranted.  The veteran was awarded service 
connection for non-Hodgkin's lymphoma on a presumptive basis, 
due to his service in Vietnam and presumed exposure to 
herbicide agents.  See 38 C.F.R. § 3.307, 3.309 (2006).  
Thus, the effective date of service connection for non-
Hodgkin's lymphoma is the date the claim was received by VA, 
or the date entitlement arose, whichever is later.  

The private medical records from J.C., M.D. show treatment 
for non-Hodgkin's beginning in May 1998.  However, the 
veteran's claim was not received by VA until July 10, 2002, 
despite his contention that VA received a claim in November 
2001.  Therefore, as July 10, 2002 is the later date, it is 
the effective date.  The Board points out that the two 
letters from the Newark RO are not dispositive in the present 
case as they clearly were not addressed to the veteran whose 
case is on appeal.  There is no legal basis for the award of 
an earlier effective date.  

As it regards the service-connected mood disorder, secondary 
to non-Hodgkin's lymphoma; the Board also finds that there is 
no legal basis for the award of an earlier effective date.  A 
mood disorder, secondary to non-Hodgkin's lymphoma, was not 
diagnosed until January 2003.  Although, a claim for service 
connection for a mood disorder, secondary to non-Hodgkin's 
lymphoma was not filed by the veteran, VA regulations provide 
that when service connection is established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310 (2006).  
Therefore, as non-Hodgkin's lymphoma has an effective date of 
July 10, 2002, a mood disorder secondary to that disorder, 
must be considered a part of the original condition, non-
Hodgkin's lymphoma, and can have an effective date no earlier 
than the effective date for the non-Hodgkin's lymphoma.  
There is no legal basis for the award of an earlier effective 
date.  

On the basis of the foregoing, the Board concludes that an 
effective date for the grant of service connection for 
permanent and total evaluation of service-connected diseases 
(non-Hodgkin's lymphoma and a mood disorder, secondary to 
non-Hodgkin's lymphoma) is not warranted.


ORDER

An effective date, prior to July 10, 2002, for the grant of 
service connection for permanent and total evaluation of 
service-connected diseases (non-Hodgkin's lymphoma and a mood 
disorder, secondary to non-Hodgkin's lymphoma) is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


